internal_revenue_service number release date index number -------------------------------- --------------------------------------------------- ------------------------------------------------ ------------------------------- department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------- id no ------------- telephone number --------------------- refer reply to cc psi b02 plr-101903-09 date date legend x state date date date date date dear ---------------- --------------------------------------------------- ----------------------- ----------------- -------------------------- ------------------------- -------------------------- -------------------- ----------------------- this letter is in response to your request dated date on behalf of x seeking inadvertent termination relief under sec_1362 of the internal_revenue_code facts based on the materials submitted and representations within we understand the relevant facts to be as follows x was incorporated in state on date x made an election to be treated as an s_corporation effective date on date x amended its articles of incorporation to include both for the designation of voting shares and nonvoting shares date amended articles article of the date amended plr-101903-09 articles provides that the common_stock shall be identical in all respects except for certain voting rights article a provides for an automatic conversion of nonvoting shares into voting shares immediately prior to the closing of a liquidity event a defined term within the date amended articles on date x’s shareholders exchanged some of their voting shares for nonvoting shares following the exchange the shareholders of x were advised by their legal counsel and accountants that article of the date amended articles could possibly be interpreted to provide differing rights to voting shares and nonvoting shares upon the occurrence of certain hypothetical events an affidavit from the drafting attorney included with the ruling_request indicates that article was included in the date amended articles to ensure that the voting shares and nonvoting shares will be identical in all respects in the case of a liquidity event on date in order to eliminate any potential inconsistencies between article and article x filed amendments to the date amended articles with the secretary of state x and its shareholders represent that all allocations of income losses deductions and credits for x were made on a pro_rata basis among all the shareholders of both classes of stock as though all shares were one class of stock for all years at issue in addition no disproportionate distributions were made for any years at issue in accordance with sec_1362 and sec_1_1362-4 x and each person who has been a shareholder of x at any time after date through the date of the ruling_request have consented to any adjustments as may be required by the secretary law and analysis sec_1361 provides that the term s_corporation means with respect to any taxable_year a small_business_corporation for which an election under sec_1362 is in effect for the year sec_1361 provides that for purposes of subchapter_s the term small_business_corporation means a domestic_corporation that is not an ineligible_corporation and that does not among other things have more than one class of stock sec_1_1361-1 of the income_tax regulations provides that a corporation is generally treated as having only one class of stock if all outstanding shares of stock of the corporation confer identical rights to distribution and liquidation proceeds sec_1_1361-1 provides that the determination of whether all outstanding shares of stock confer identical rights to distribution and liquidation proceeds is made based on the corporate charter articles of incorporation bylaws applicable state law plr-101903-09 and binding agreements relating to distribution and liquidation proceeds collectively the governing provisions a commercial contractual agreement such as a lease employment agreement or loan agreement is not a binding agreement relating to distribution and liquidation proceeds and thus is not a governing provision unless a principal purpose of the agreement is to circumvent the one class of stock requirement although a corporation is not treated as having more than one class of stock so long as the governing provisions provide for identical distribution and liquidation rights any distributions including actual constructive or deemed distributions that differ in timing or amount are to be given appropriate tax effect in accordance with the facts and circumstances sec_1_1361-1 provides that bona_fide agreements to redeem or purchase stock at the time of death divorce disability or termination of employment are disregarded in determining whether a corporation's shares of stock confer identical rights sec_1362 provides that an election under sec_1362 will be terminated whenever at any time on or after the 1st day of the 1st taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that the termination shall be effective on and after the date of cessation sec_1362 provides that if an election under sec_1362 by any corporation a was not effective for the taxable_year for which made determined without regard to sec_1362 by reason of a failure to meet the requirements of sec_1361 or to obtain shareholder consents or b was terminated under sec_1362 or the secretary determines that the circumstances resulting in such ineffectiveness or termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such ineffectiveness or termination steps were taken a so that the corporation is a small_business_corporation or b to acquire the required shareholder consents and the corporation and each person who was a shareholder in the corporation at any time during the period specified pursuant to sec_1362 agrees to make such adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to such period then notwithstanding the circumstances resulting in such ineffectiveness or termination such corporation shall be treated as an s_corporation during the period specified by the secretary conclusion based on the information submitted and the representations made we conclude that x's s_corporation_election may have terminated because x may have had more than one plr-101903-09 class of stock however we conclude that if x's s election was terminated such a termination was inadvertent within the meaning of sec_1362 of the code further we conclude that the corrective action taken by x and its shareholders does not create a second class of stock under sec_1361 consequently we rule that x will be treated as continuing to be an s_corporation from date and thereafter provided that x's s election otherwise is not terminated under sec_1362 except as specifically ruled upon above no opinion is expressed as to the federal_income_tax consequences of the facts described above under any other provision of the code in particular no opinion is expressed or implied as to whether x otherwise qualifies as a subchapter_s_corporations under sec_1361 the rulings contained in this letter are based upon information and representations submitted by the taxpayer and are accompanied by a perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request it is subject_to verification on examination in accordance with the power_of_attorney on file with this office a copy of this letter_ruling will be sent to the taxpayer representatives this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent sincerely bradford r poston senior counsel branch office of the associate chief_counsel passthroughs special industries enclosure copy of letter for sec_6110 purposes
